Exhibit 10.29 PROPER FLORIDA DOCUMENTARY STAMP TAX IN THE AMOUNT OF $2,450.00 DUE ON THIS NOTE IS BEING PAID DIRECTLY TO THE FLORIDA DEPARTMENT OF REVENUE CONTEMPORANEOUSLY WITH ITS EXECUTION AND DELIVERY. promissory NOTE – TERM LOAN THIS PROMISSORY NOTE – TERM LOAN (this “ Note ”) is made in Hillsborough County, Florida, as of September 5 , 2014 (the “ Effective Date ”) in the principal amount of TWO MILLION and NO /100 Dollars ). Recitals A.This Note is made by JAGGED PEAK, INC., a Nevada corporation (“
